Exhibit 10.2


FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 8th day of August, 2005, by and between SJ PLAZA, LLC, a Delaware limited
liability company (“Landlord”), and HERITAGE COMMERCE CORP., a California
corporation (“Tenant”).




RECITALS


A.
Landlord and Tenant (as successor in interest to Heritage Bank of Commerce, a
California corporation) are parties to that certain Office Lease, dated
April 13, 2000, which lease has been previously amended by that certain First
Lease Amendment, dated April 13, 2000, and that certain Second Amendment to
Lease, dated for reference purposes as of August 30, 2000, and that certain
Third Amendment to Lease, dated as of May 23, 2002 (as amended, the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant space currently containing
approximately 12,824 rentable square feet (the “Original Premises”) described as
Suite No. 300 on the third (3rd) floor of the building commonly known as 150
Almaden Boulevard, San Jose, California (the “Building”).



B.
Tenant is currently in possession of certain premises located on the entire
ground floor and the entire second (2nd) floor of the Building consisting of
approximately 22,723 rentable square feet (the “Sublease Premises”), as
subtenant, pursuant to the terms of that certain Sublease dated February 12,
1996, as amended by that certain First Amendment to Sublease, dated June 4,
1997, as further amended by that certain Second Amendment to Sublease Agreement,
dated June 17, 1997, as further amended by that certain Third Amendment to
Sublease Agreement, dated March 25, 2002, as further amended by that certain
Fourth Amendment to Sublease Agreement, dated May 1, 2005 (as amended, the
“Sublease”) between Tenant, as subtenant, and Manufacturers Bank, a commercial
bank chartered by the State of California (“Manufacturers”), as sublandlord,
and, as incorporated by the terms of the Sublease, that certain Office Lease
dated September 27, 1983, as amended by that certain First Amendment to Lease,
dated February 13, 1985 (as amended, the “Manufacturers’ Lease”) by and between
New Almaden Associates, Landlord’s predecessor in interest, and Mitsui
Manufacturers Bank, Manufacturers’ predecessor in interest.



C.
The Lease by its terms shall expire on February 28, 2010 (“Prior Termination
Date”), and the Sublease by its terms shall also expire on February 28, 2010.
The parties desire to extend the Term of the Lease, to enter into a direct lease
agreement with respect to the Sublease Premises to be effective after the
expiration or termination of the Sublease, and to otherwise modify the terms of
the Lease, all on the following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1. 1.
Extension. The Term of the Lease is hereby extended for a period of
approximately sixty-three (63) months and shall expire on May 31, 2015
(“Extended Termination Date”), unless sooner terminated in accordance with the
terms of the Lease. That portion of the Term commencing the day immediately
following the Prior Termination Date (“Extension Date”) and ending on the
Extended Termination Date shall be referred to herein as the “Extended Term”.




2.  
Minimum Monthly Rent. As of the date hereof, the schedule of Minimum Monthly
Rent for the Original Premises set forth in the Lease is hereby deleted in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------

Period
Monthly Rate
Per Square Foot
Minimum Monthly Rent
08/01/05 - 07/31/06
$2.11
$27,058.64*
08/01/06 - 07/31/07
$2.17
$27,828.08
08/01/07 - 07/31/08
$2.24
$28,725.76
08/01/08 - 07/31/09
$2.29
$29,366.96
08/01/09 - 05/31/15
$4.20
$53,860.80

*Subject to abatement, as described below.


All such Minimum Monthly Rent shall be payable by Tenant in accordance with the
terms of the Lease, as amended hereby.


Notwithstanding anything in this Section of the Amendment to the contrary, so
long as Tenant is not in default under the Lease, as amended hereby, Tenant
shall be entitled to an abatement of Minimum Monthly Rent in the amount of
$27,058.64 per month for the period beginning on August 1, 2005 and ending on
November 30, 2005 (the "Minimum Monthly Rent Abatement Period"). The total
amount of Minimum Monthly Rent abated during the Minimum Monthly Rent Abatement
Period shall equal $108,234.56 (the "Abated Monthly Rent"). During the Minimum
Monthly Rent Abatement Period, only Minimum Monthly Rent shall be abated, and
all Tenant’s Proportionate Share of Operating Costs, Insurance Costs and Taxes
and other charges specified in the Lease, as amended hereby, shall remain as due
and payable pursuant to the provisions of the Lease, as amended hereby. In
addition, Landlord acknowledges that, as of the date hereof, Tenant has paid to
Landlord the Minimum Monthly Rent due with respect to the month of August, 2005
(the “August Payment”), which amount reflects the rental rate in effect under
the Lease (prior to the effectiveness of this Amendment). Landlord agrees that,
following the date this Amendment is mutually executed and delivered by Landlord
and Tenant, the August Payment shall be applied to the next Rent payments that
become due under the Lease, as amended hereby.


3.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.



4.
Operating Costs, Insurance Costs and Taxes. For the period commencing on the
date hereof and ending on the Extended Termination Date, Tenant shall pay for
Tenant’s Proportionate Share of Operating Costs, Insurance Costs and Taxes in
accordance with the terms of the Lease, provided, however, during such period,
the Base Year Costs used for the computation of Tenant’s Proportionate Share of
Operating Costs, Insurance Costs and Taxes shall be the Base Operating Costs,
Base Taxes and Base Insurance incurred by Landlord in 2005 and provided further
that the Taxes included in the Base Taxes shall be the Taxes that would have
been payable for the Property for the 2004-2005 tax year if such Taxes had been
computed on the fully assessed value of the Property as of the date the Property
was acquired by Landlord (i.e., the fully assessed value of the Property
following reassessment due to Landlord’s acquisition of the Property) plus the
annual increases in the Taxes for the Property provided for under the Revenue
and Taxation Code from the date of acquisition through the lien date for the
2004-2005 tax year, notwithstanding that the Taxes billed to Landlord by the
county tax assessor for such period may be less than the Taxes that would be
been paid on the fully assessed value of the Property.



5.
Improvements to Original Premises.




 
5.1
Condition of Original Premises. Tenant is in possession of the Original Premises
and accepts the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment and in Paragraph 18.1 of the Lease.




 
5.2
Responsibility for Improvements to Original Premises. Tenant may perform
improvements to the Original Premises in accordance with Exhibit A attached
hereto and Tenant shall be entitled to an improvement allowance in connection
with such work as more fully described in Exhibit A.



6.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:




6.1  
Renewal Option




 
(a)
Grant of Option; Conditions. Tenant shall have the right to extend the Term (the
“Renewal Option”), for two (2) additional periods of five (5) years each (each,
a “Renewal Term”), commencing on the day following the Extended Termination
Date, or on the day following the last day of the prior Renewal Term, as
applicable (the “Applicable Expiration Date”), and ending on the fifth (5th)
anniversary of the Prior Termination Date or on the last day of the prior
Renewal Term, as applicable. Such Renewal Options shall be personal to Tenant
and any transferee pursuant to a Permitted Transfer (as defined in
Paragraph 21.5 of the Lease) and shall be exercisable if:

 

   
(i)
Landlord receives notice of exercise (a “Renewal Notice”) not less than six (6)
full calendar months prior to the Applicable Expiration Date and not more than
twelve (12) full calendar months prior to the Applicable Expiration Date; and

 

   
(ii)
Tenant is not in default under the Lease, as amended hereby, beyond any
applicable cure periods at the time that Tenant delivers its Renewal Notice or
at the time Tenant delivers its Binding Notice (as defined below); and

 

   
(iii)
Tenant is operating in the Leased Premises and no more than twenty-five percent
(25%) of the Leased Premises is sublet at the time that Tenant delivers its
Renewal Notice; and

 

   
(iv)
the Lease has not been assigned (except in connection with a Permitted Transfer)
prior to the date that Tenant delivers its Renewal Notice.

 
(b) Terms Applicable to Leased Premises During Renewal Term.
 

   
(i)
The initial Minimum Monthly Rent rate per rentable square foot for the Leased
Premises during the Renewal Term shall be equal to ninety-five percent (95%) of
the Prevailing Market (hereinafter defined) rate per rentable square foot for
the Leased Premises, with the Prevailing Market rate being subject to adjustment
during the Renewal Term, in accordance with the determination of the Prevailing
Market rate described in Section 6.1(c) below. Minimum Monthly Rent during the
Renewal Term shall increase, if at all, in accordance with the increases assumed
in the determination of Prevailing Market rate. Minimum Monthly Rent
attributable to the Leased Premises shall be payable in monthly installments in
accordance with the terms and conditions of Article 5 of the Lease, as amended
hereby.

 

   
(ii)
Tenant shall pay additional rent for the Leased Premises during the Renewal Term
in accordance with Article 6 of the Lease, as amended hereby, and the manner and
method in which Tenant reimburses Landlord for Tenant’s share of Operating
Costs, Insurance Costs and Taxes, as well as the applicable base year for
calculating Tenant’s share of Operating Costs, Insurance Costs and Taxes, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term; provided, however, that during the Renewal Term, the Base Year
Costs used for the computation of Tenant’s Proportionate Share of Operating
Costs, Insurance Costs and Taxes shall be the Base Operating Costs, Base
Insurance and Base Taxes incurred by Landlord in the calendar year in which the
Renewal Term commences. 

 

 
(c)
Procedure for Determining Prevailing Market. Within thirty (30) days after
receipt of Tenant’s Renewal Notice, Landlord shall advise Tenant of the
applicable Minimum Monthly Rent rate for the Leased Premises for the Renewal
Term. Tenant, within thirty (30) days after the date on which Landlord advises
Tenant of the applicable Minimum Monthly Rent rate for the Renewal Term, shall
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such thirty (30) day period, Tenant’s Renewal
Option shall be null and void and of no further force and effect. If Tenant
provides Landlord with a Binding Notice, Landlord and Tenant shall enter into
the Renewal Amendment (as defined below) upon the terms and conditions set forth
herein. If Tenant provides Landlord with a Rejection Notice, Landlord and Tenant
shall work together in good faith to agree upon the Prevailing Market rate for
the Leased Premises during the Renewal Term. When Landlord and Tenant have
agreed upon the Prevailing Market rate for the Leased Premises, such agreement
shall be reflected in a written agreement between Landlord and Tenant, whether
in a letter or otherwise, and Landlord and Tenant shall enter into the Renewal
Amendment in accordance with the terms and conditions hereof. Notwithstanding
the foregoing, if Landlord and Tenant are unable to agree upon the Prevailing
Market rate for the Leased Premises within thirty (30) days after the date
Tenant provides Landlord with the Rejection Notice, then Landlord and Tenant
shall each, within five (5) business days following the expiration of such
30-day period, appoint a qualified MAI appraiser who has had at least 5 years
experience within the previous 10 years as a real estate appraiser working in
the area, in turn those two independent MAI appraisers shall appoint a third MAI
appraiser satisfying the same criteria and the majority shall decide upon the
Prevailing Market rate for the Leased Premises for the Renewal Term. If either
Landlord or Tenant fails to appoint an appraiser within the 5-day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof. Landlord and Tenant shall equally share in
the expense of this appraisal except that in the event the Prevailing Market
rate for the Leased Premises is found to be within five percent (5%) of the
original rate quoted by Landlord, then Tenant shall bear the full cost of all
the appraisal process, and in the event the Prevailing Market rate for the
Leased Premises is found to be more than five percent (5%) less than the
original rate quoted by Landlord, then Landlord shall bear the full cost of all
the appraisal process. 

 
If the Prevailing Market rate has not been determined by commencement of the
Renewal Term, Tenant shall pay Minimum Monthly Rent upon the terms and
conditions in effect under the Lease during the month preceding the commencement
of the Renewal Term until such time as the Prevailing Market rate has been
determined. Upon such determination, the Minimum Monthly Rent shall be
retroactively adjusted to the commencement of the Renewal Term. If such
adjustment results in an underpayment of Minimum Monthly Rent by Tenant, Tenant
shall pay Landlord the amount of such underpayment within thirty (30) days after
the determination thereof. If such adjustment results in an overpayment of
Minimum Monthly Rent by Tenant, Landlord shall credit such overpayment against
the next installment of Minimum Monthly Rent due under the Lease and, to the
extent necessary, any subsequent installments, until the entire amount of such
overpayment has been credited against Minimum Monthly Rent.
 

 
(d)
Renewal Amendment. If Tenant is entitled to and properly exercises its Renewal
Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect
changes in the Minimum Monthly Rent, Term and other appropriate terms. The
Renewal Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Binding Notice or other written agreement by Landlord
and Tenant regarding the Prevailing Market rate, and Tenant shall execute and
return the Renewal Amendment to Landlord within fifteen (15) days after Tenant’s
receipt of same, but, upon final determination of the Prevailing Market rate
applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

 
(e)
Definition of Prevailing Market. As used herein, “Prevailing Market” shall mean
the arm’s length fair market annual rental rate per rentable square foot under
leases entered into on or about the date on which the Prevailing Market is being
determined hereunder for office space comparable to the Leased Premises in the
Building or Comparable Buildings (as defined below) for a comparable term. The
determination of Prevailing Market shall take into account the existence and
quality of improvements within the space and any material economic differences
between the terms of the Lease and any comparison lease, such as rent
abatements, construction costs, improvement allowances, and other concessions
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; provided, however, that the determination of
Prevailing Market shall not take into account the market value of Tenant’s
rights to Building top signage. The determination of Prevailing Market shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined to the time such Prevailing Market rate will become effective under
the Lease, as amended. As used herein, “Comparable Buildings” shall mean class
“A” office buildings, other than the Building, that are of comparable size and
quality as the Building and are located in the downtown San Jose, California
area.

 
6.2 Sublease Premises.



 
(a)
Expansion Date. Effective as of March 1, 2010 (the “Expansion Date”), the Leased
Premises, as defined in the Lease, is increased from 12,824 rentable square feet
to 35,547 rentable square feet by the addition of the Sublease Premises, and
from and after the Expansion Date, the Original Premises and the Sublease
Premises, collectively, shall be deemed the Leased Premises, as defined in the
Lease. The Term for the Sublease Premises shall commence on the Expansion Date
and end on the Extended Termination Date. The Sublease Premises is subject to
all the terms and conditions of the Lease except as expressly modified herein
and except that Tenant shall not be entitled to receive any allowances,
abatements or other financial concessions granted with respect to the Original
Premises unless such concessions are expressly provided for herein with respect
to the Sublease Premises. Notwithstanding the foregoing, in the event the
Manufacturers’ Lease (as defined in Recital B above) terminates prior to
February 28, 2010, the Expansion Date shall be accelerated to the date
immediately following the date of such termination (provided that the Extended
Termination Date of the Lease shall remain May 31, 2015), and the terms and
conditions of the Lease, as amended hereby, shall be in full force and effect as
of such date except that the Minimum Monthly Rent in effect for the period
commencing upon the accelerated Expansion Date through and including
February 28, 2010 (the “Advance Term”) shall be equal to the amount of Base Rent
(as such term is defined in the Sublease) in effect for such period (as the same
may increase during the Advance Term as provided in the Sublease), and during
the Advance Term, Tenant shall pay to Landlord Tenant’s Proportionate Share of
Operating Costs and Taxes in excess of the amount thereof applicable to the Base
Year (as defined in the Fourth Amendment to Sublease Agreement, dated May 1,
2005) under the Sublease. Landlord shall provide notice to Tenant if the
Manufacturers’ Lease terminates prior to February 28, 2010.

 



 
(b)
Terms Applicable to Sublease Premises

 
(i) Determination of Minimum Monthly Rent. 
 

 
(A)
The Minimum Monthly Rent applicable to the Sublease Premises during the period
beginning on the Expansion Date and ending on the Extended Termination Date
shall reflect the Prevailing Market (as defined above) rate. Landlord shall
advise Tenant of the Minimum Monthly Rent for the Sublease Premises no later
than December 1, 2009. Said notification of the Minimum Monthly Rent may include
a provision for its escalation to provide for a change in the Prevailing Market
rate between the time of notification and the Expansion Date. If Tenant and
Landlord are unable to agree on a mutually acceptable rental rate not later than
January 15, 2010, then Landlord and Tenant shall each, within five (5) business
days following January 15, 2010, appoint a qualified MAI appraiser who has had
at least 5 years experience within the previous 10 years as a real estate
appraiser working in the area, in turn those two independent MAI appraisers
shall appoint a third MAI appraiser satisfying the same criteria and the
majority shall decide upon the fair market rental for the Sublease Premises as
of the Expansion Date. If either Landlord or Tenant fails to appoint an
appraiser within the 5 day period referred to above, the appraiser appointed by
the other party shall be the sole appraiser for the purposes hereof. Landlord
and Tenant shall equally share in the expense of this appraisal except that in
the event the Minimum Monthly Rent is found to be within five percent (5%) of
the original rate quoted by Landlord, then Tenant shall bear the full cost of
all the appraisal process, and in the event the Minimum Monthly Rent is found to
be more than five percent (5%) less than the original rate quoted by Landlord,
then Landlord shall bear the full cost of all the appraisal process.
Notwithstanding anything herein to the contrary, in no event shall the net
effective Minimum Monthly Rent for the Sublease Premises with respect to the
period beginning on the Expansion Date and ending on the Extended Termination
Date be less than Two Dollars ($2.00) per rentable square foot of the Sublease
Premises.

 

 
(B)
If the Prevailing Market rate has not been determined by the Expansion Date,
Tenant shall pay Minimum Monthly Rent upon the terms and conditions in effect
under the Sublease during the month preceding the Expansion Date until such time
as the Prevailing Market rate has been determined. Upon such determination, the
Minimum Monthly Rent for the Sublease Premises shall be retroactively adjusted
to the Expansion Date for the Sublease Premises. If such adjustment results in
an underpayment of Minimum Monthly Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within thirty (30) days after the determination
thereof. If such adjustment results in an overpayment of Minimum Monthly Rent by
Tenant, Landlord shall credit such overpayment against the next installment of
Minimum Monthly Rent due under the Lease, as amended hereby, and, to the extent
necessary, any subsequent installments, until the entire amount of such
overpayment has been credited against Minimum Monthly Rent.

 

 
(ii)
Operating Costs, Insurance Costs and Taxes. For the period commencing on the
Expansion Date and ending on the Extended Termination Date, Tenant shall pay for
Tenant’s Proportionate Share with respect to the Sublease Premises of Operating
Costs, Insurance Costs and Taxes in accordance with the terms of the Lease,
provided, however, during such period, the Base Year Costs used for the
computation of Tenant’s Proportionate Share of Operating Costs, Insurance Costs
and Taxes with respect to the Sublease Premises only shall be the Base Operating
Costs, Base Taxes and Base Insurance incurred by Landlord in 2010. In no event
shall the foregoing be deemed to modify the determination of Base Year Costs for
Tenant’s Proportionate Share with respect to the Original Premises, which Base
Year Costs shall be calculated in accordance with Section 4 above, using the
Base Operating Costs, Base Taxes and Base Insurance incurred by Landlord in
2005.

 
 

 
(iii)
Signage. Tenant shall have the exclusive right to continue to display Tenant’s
identification signs existing as of the date of this Amendment and located at
the top of the Building (the “Exclusive Signs”). Landlord shall not permit any
other Building top signage to be displayed on the exterior of the Building
during the Term of the Lease, including any Renewal Term. In addition to the
Exclusive Signs, Tenant shall have the non-exclusive right to continue to
display Tenant’s name on other signage existing at or near the Building as of
the date of this Amendment and further described on Exhibit B attached hereto
(together with the Exclusive Signs, the “Existing Signage”). Tenant shall
maintain the Existing Signage in good condition and repair, and all costs of
maintenance and repair shall be borne by Tenant. Maintenance shall include,
without limitation, cleaning and, if the Existing Signage is illuminated,
relamping at reasonable intervals. Tenant shall be responsible for any
electrical energy used in connection with the Existing Signage. Any
modifications, alterations or improvements made to the Existing Signage shall be
subject to Landlord’s prior written approval. Notwithstanding the foregoing,
Tenant shall not be liable for any fee in connection with Tenant’s right to
display the Existing Signage in accordance with the Lease. Upon the expiration
or earlier termination of the Lease or at such other time that Tenant’s signage
rights are terminated pursuant to the terms hereof, if Tenant fails to remove
its signage and repair the Building in accordance with the terms of the Lease,
Landlord shall cause Tenant’s signage to be removed from the Building and the
Building to be repaired and restored to the condition which existed prior to the
installation of Tenant’s signage, all at the sole cost and expense of Tenant and
otherwise in accordance with the Lease, without further notice from Landlord
notwithstanding anything to the contrary contained in the Lease. Tenant shall
pay all costs and expenses for such removal and restoration within ten (10)
business days following delivery of an invoice therefor. The rights provided in
this Section 6.2(b)(iv) shall be non-transferable (except in connection with a
Permitted Transfer, in which event such rights shall be fully transferable)
unless otherwise agreed by Landlord in writing in its sole discretion.
Notwithstanding anything herein to the contrary, nothing contained in this
Section shall be deemed to (i) subject to the terms of the following sentence,
prohibit Landlord from placing other tenants’ names on any of the monument
and/or other signs (other than the Exclusive Signs) serving the Complex, or (ii)
entitle Tenant to any naming rights to the Building or Complex or any portion
thereof. To the extent Landlord is not prohibited by any existing or future
applicable law, code or regulation, and provided that (A) Tenant is not in
default beyond any applicable cure period under the Lease, as amended hereby,
(B) Tenant has not assigned the Lease (except in connection with a Permitted
Transfer), (C) Tenant has not sublet more than twenty-five percent (25%) of the
Leased Premises; (D) Tenant is in occupancy of and conducting its Permitted Use
in the Leased Premises, Landlord covenants not to allow signage on (x) any
monument sign serving the Building, (y) any eyebrow sign on the Building, or (z)
the glass of the lobby of the Building, for any Competitor (as hereinafter
defined) during the Term or any Renewal Term. For purposes of this provision,
“Competitor” shall mean any tenant or other occupant of the Building whose
primary business is mortgage services, lending (i.e., those lending services
typically offered by banks, savings & loans, thrifts or credit unions, along
with SBA lending, commercial finance lending/factoring, and secured real estate
lending), or banking, including a bank, savings and loan, thrift or credit
union; provided, however, that the foregoing signage restrictions shall not
apply to any tenant or other occupant (or any successor-in-interest thereto,
including any assignee or subtenant) of the Building whose lease or other
occupancy agreement is dated prior to the date of this Amendment if such lease
or other occupancy agreement grants such tenant or other occupant a right to any
monument or building signage (which signage rights were granted in writing prior
to the date of this Amendment).

 

 
(d)
Parking. Following the Expansion Date, Tenant shall have the right to use the
same number of parking spaces that Tenant has the right to use pursuant to the
terms of the Sublease as of the date of this Amendment (i.e., forty-five (45)
unreserved parking spaces and fifteen (15) reserved parking spaces free of
charge, except that with respect to the fifteen (15) reserved spaces, Tenant
shall be responsible for purchasing parking validations for such spaces at the
then current rate), and otherwise upon terms and conditions to be more
particularly set forth in the Expansion Amendment (defined below).

 

 
(e)
Amendment. Landlord and Tenant each shall, on or before the Expansion Date or as
soon thereafter as reasonably possible, execute and deliver to the other an
amendment (the “Expansion Amendment”) to the Lease, which sets forth the Minimum
Monthly Rent, Tenant’s Proportionate Share during the Term and other appropriate
terms, but the Minimum Monthly Rent so determined shall be effective during the
Term whether or not such Expansion Amendment is executed.

 
6.3     Right of First Offer



(a)  
Provided Tenant is not then in default under the terms, covenants and conditions
of the Lease, as amended hereby, Tenant shall have an ongoing right of offer
(the “Offer Right”) to lease all or a portion of each space located on the
fourth (4th) floor of the Building (the "Potential Offer Space”). Tenant’s Offer
Right shall be exercised as follows: (i) at any time after Landlord has
determined that the existing tenant, if any, in any portion of such Potential
Offer Space, will not extend or renew the term of its lease with respect thereto
(but prior to leasing such space to a party other than the existing tenant), or
(ii) in the case of a Potential Offer Space that is vacant as of the date of
this Amendment, after Landlord first leases such Potential Offer Space to a
third party and Landlord has determined that such tenant will not extend or
renew the terms of its lease with respect thereto (but prior to leasing such
space to a party other than the then existing tenant), Landlord shall notify
Tenant in writing (“Landlord’s Notice”) of the approximate size and location of
the portion of the Potential Offer Space (the “Offer Space”) that will be
available, the date such Offer Space will be available for occupancy, and the
terms and conditions on which Landlord intends to offer it to the public, and
Tenant shall have a period of ten (10) business days following receipt of
Landlord’s Notice in which to exercise Tenant's Offer Right to lease such
portion of the Offer Space pursuant to the terms and conditions contained in
Landlord's Notice, failing which Landlord may lease such portion of the Offer
Space to any third party on whatever basis Landlord desires, and Tenant shall
have no further rights with respect to the Offer Space. If Tenant exercises its
Offer Right in accordance with the terms and conditions of this Section 6.3,
effective as of the date Landlord delivers the Offer Space (the "Delivery
Date"), the Offer Space shall automatically be included within the Leased
Premises and subject to all the terms and conditions of the Lease, except as set
forth in Landlord's notice and as follows:

 



 
(i)
Tenant's Proportionate Share shall be recalculated, using the total square
footage of the Leased Premises, as increased by the Offer Space.




 
(ii)
Unless Landlord’s Notice specifies otherwise, the Offer Space shall be leased on
an "as is" basis and Landlord shall have no obligation to improve the Offer
Space or grant Tenant any improvement allowance thereon.




 
(iii)
If requested by Landlord, Tenant shall, prior to the beginning of the term for
the Offer Space, execute a written memorandum or amendment confirming the
inclusion of the Offer Space and the Minimum Monthly Rent for the Offer Space.




 
(iv)
The Term for the Offer Space shall be coterminous with the Leased Premises;
provided, however, that in no event shall the Term for the Offer Space be less
than thirty-six (36) months.




 
(b)
Tenant shall have no such Offer Right and Landlord need not provide Tenant with
a written notice of the same, if:

 

 
(i)
Tenant is in default under the Lease beyond any applicable cure periods at the
time that Landlord would otherwise deliver Landlord’s Notice as described above;
or




 
(ii)
more than twenty-five percent (25%) of the Leased Premises is sublet at the time
Landlord would otherwise deliver Landlord’s Notice as described above; or




 
(iii)
the Lease has been assigned (other than in connection with a Permitted Transfer)
prior to the date Landlord would otherwise deliver Landlord’s Notice as
described above; or




 
(iv)
Tenant is not occupying the Leased Premises on the date Landlord would otherwise
deliver Landlord’s Notice as described above; or




 
(v)
the Offer Space is not intended for the exclusive use of Tenant during the Term;
or




 
(vi)
the existing tenant in the Offer Space is interested in extending or renewing
its lease for the Offer Space or entering into a new lease for such Offer Space.




 
(c)
If Landlord is delayed delivering possession of the Offer Space due to the
holdover or unlawful possession of such space by any party, Landlord shall use
reasonable efforts to obtain possession of the space as soon as reasonably
practicable, and the commencement of the term for the Offer Space shall be
postponed until the date Landlord delivers possession of the Offer Space to
Tenant free from occupancy by any party.

 

 
(d)
The rights of Tenant hereunder with respect to an Offer Space shall terminate on
the earlier to occur of (i) the Extended Termination Date of the Lease;
(ii) with respect to any particular portion of the Offer Space, Tenant's failure
to exercise its Offer Right with respect to such portion within the 10 business
day period provided in Subsection (a) above; and (iii) with respect to any
particular portion of the Offer Space, the date Landlord would have provided
Tenant a notice of availability with respect to such portion if Tenant had not
been in violation of one or more of the conditions set forth in Subsection (b)
above. Notwithstanding the foregoing, in the event that Tenant fails to exercise
its Offer Right with respect to any particular portion of the Offer Space and
Landlord fails to enter into a lease with a prospect for such portion of the
Offer Space within 180 days following the expiration of Tenant’s Offer Right
with respect to such portion of the Offer Space, Tenant’s Offer Right with
respect to such portion of the Offer Space shall be reinstated, subject to the
terms of this Section 6.3(d). Notwithstanding the foregoing, Tenant shall,
within the one hundred eighty (180) days following the date of Landlord’s
Notice, again have the Offer Right with respect to the Offer Space if, within
such one hundred eighty (180) day period, Landlord proposes to lease the Offer
Space to a prospective tenant on terms that are substantially different than
those set forth in Landlord’s Notice. For purposes hereof, the terms offered to
a prospect shall be deemed to be substantially the same as those set forth in
Landlord’s Notice as long as there is no more than a 5% reduction in the “bottom
line” cost per rentable square foot of the Offer Space to the prospect when
compared with the “bottom line” cost per rentable square foot under Landlord’s
Notice, considering all of the economic terms of the both deals, respectively,
including, without limitation, the length of term, the net rent, any tax or
expense escalation or other financial escalation and any financial concessions.

 

 
(e)
Notwithstanding anything herein to the contrary, Tenant’s Offer Right is subject
and subordinate to the expansion rights (whether such rights are designated as a
Offer Right, right of first refusal, expansion option or otherwise) of Grant
Thornton LLP, an Illinois limited partnership (“Grant Thornton”), pursuant to
that certain Office Lease, dated January 17, 2005, by and between Landlord and
Grant Thornton.

 

 
6.4
Destruction. Paragraph 19.6 of the Lease is hereby amended to provide that,
notwithstanding the provisions of such paragraph which permit Landlord to
terminate the Lease if there is substantial damage to the Leased Premises or the
Building during the last twelve (12) months of the Term of the Lease, Landlord
shall not have the right to terminate the Lease if during such twelve (12) month
period, Tenant has properly exercised its Renewal Option pursuant to Section 6.1
of this Amendment. Furthermore, if at the time of such damage Tenant has a
Renewal Option that has not yet been exercised and the time for exercise of the
Renewal Option has not then expired, then Tenant shall have a period of thirty
(30) days from the date of the casualty to elect to exercise its Renewal Option
by delivery of written notice to Landlord. If Tenant has previously exercised
its Renewal Option or Tenant exercises its Renewal Option during such thirty
(30) day period, and provided Landlord is otherwise obligated to, or elects to
repair such damage under the provisions of Article 19 of the Lease, Landlord
shall, at Landlord’s expense, repair such damage in accordance with Article 19
of the Lease, and the Lease shall continue in full force and effect. If Tenant
fails to exercise its Renewal Option during such thirty (30) day period, then
Landlord may, at Landlord’s option, terminate the Lease effective as of the date
of the casualty, by delivering notice to Tenant of Landlord’s election to do so
within ten (10) days after the expiration of such thirty (30) day period.

 

 
6.5
Subordination, Nondisturbance and Attornment. Landlord shall use commercially
reasonable efforts to obtain a non-disturbance, subordination and attornment
agreement from Landlord's current mortgagee on such mortgagee's then current
standard form of agreement. "Reasonable efforts" of Landlord shall not require
Landlord to incur any cost, expense or liability to obtain such agreement, it
being agreed that Tenant shall be responsible for any fee or review costs
charged by the mortgagee. Upon request of Landlord, Tenant shall execute the
mortgagee’s form of non-disturbance, subordination and attornment agreement,
with such modifications (if any) as may be requested by Tenant and agreed to by
the mortgagee, and return the same to Landlord for execution by the mortgagee.
Such non-disturbance, subordination, and attornment agreement in favor of Tenant
shall provide that, so long as Tenant is paying the Rent due under the Lease and
is not otherwise in default under the Lease beyond any applicable cure period,
its right to possession and the other terms of the Lease shall remain in full
force and effect. Such non-disturbance, subordination, and attornment agreement
may include other commercially reasonable provisions in favor of the mortgagee,
including, without limitation, additional time on behalf of the mortgagee to
cure defaults of the Landlord and provide that (a) neither mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Minimum Monthly
Rent, Additional Rent, or other sum due under the Lease, as amended hereby, for
more than 1 month in advance or (ii) any amendment or modification of the Lease
made without the express written consent of mortgagee or any
successor-in-interest; (b) neither mortgagee nor any successor-in-interest will
be liable for (i) any act or omission or warranties of any prior landlord
(including Landlord), (ii) the breach of any warranties or obligations relating
to construction of improvements on the property or any tenant finish work
performed or to have been performed by any prior landlord (including Landlord),
or (iii) the return of any security deposit, except to the extent such deposits
have been received by mortgagee; and (c) neither mortgagee nor any
successor-in-interest shall be subject to any offsets or defenses which Tenant
might have against any prior landlord (including Landlord). Landlord's failure
to obtain a non-disturbance, subordination and attornment agreement for Tenant
shall have no effect on the rights, obligations and liabilities of Landlord and
Tenant or be considered to be a default by Landlord hereunder; provided, however
that if Landlord is unable to obtain a non-disturbance agreement from any
mortgagee, then Tenant shall not be required to execute any other documents that
may be required by such mortgagee.  

 
7.
Miscellaneous. 




 
7.1
This Amendment, including Exhibit A (Tenant Alterations) attached hereto, sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Leased Premises, or any similar economic incentives that may have been provided
Tenant in connection with entering into the Lease, unless specifically set forth
in this Amendment.




 
7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.




 
7.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.




 
7.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.




 
7.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.




 
7.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Cornish & Carey, in connection with this Amendment. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Amendment. Landlord hereby represents
to Tenant that Landlord has dealt with no broker, other than Cornish & Carey, in
connection with this Amendment. Landlord agrees to indemnify and hold Tenant,
its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any other brokers claiming to have represented Landlord in connection with this
Amendment.




 
7.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.




 
7.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building (as defined in the Lease). The obligations of Landlord
under the Lease are not intended to and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its trustees or
board of directors and officers, as the case may be, its investment manager, the
general partners thereof, or any beneficiaries, stockholders, employees, or
agents of Landlord or the investment manager.



 
IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
 
LANDLORD:
TENANT:
   
SJ PLAZA, LLC,
a Delaware limited liability company
 
By: Divco West Group, LLC
a Delaware limited liability company
Its Agent
 
By: _______________________
Name: _______________________
Its: _______________________
HERITAGE COMMERCE CORP.,
a California corporation
 
By: _______________________
Name: ______________________
Its: ______________________



 

--------------------------------------------------------------------------------





EXHIBIT A - TENANT ALTERATIONS


attached to and made a part of the Amendment bearing the
date of August 8, 2005, between SJ PLAZA, LLC, as Landlord and
HERITAGE COMMERCE CORP., as Tenant
1.0     Tenant, following the full and final execution and delivery of the
Amendment to which this Exhibit A is attached and any prepaid rental and
security deposits required under such agreement, shall have the right to perform
alterations and improvements in the Original Premises and, subject to the terms
of the Sublease and the Manufacturers’ Lease, the Sublease Premises (the
“Initial Alterations”). Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform Initial Alterations in the
Original Premises unless and until Tenant has complied with all of the terms and
conditions of Article 12 of the Lease, including, without limitation, approval
by Landlord of the final plans for the Initial Alterations and the contractors
to be retained by Tenant to perform such Initial Alterations. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld. The parties agree that
Landlord’s approval of the general contractor to perform the Initial Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (i) does not have trade references reasonably acceptable to Landlord,
(ii) does not maintain insurance as required pursuant to the terms of the Lease,
as amended hereby, (iii) does not have the ability to be bonded for the work in
an amount of no less than 150% of the total estimated cost of the Initial
Alterations, (iv) does not provide current financial statements reasonably
acceptable to Landlord, or (v) is not licensed as a contractor in the
state/municipality in which the Original Premises is located. Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.
 
2.0     Provided Tenant is not in default, Landlord agrees to contribute the sum
of One Hundred Seventy-Seven Thousand Seven Hundred Thirty-Five Dollars
($177,735.00) (the "Allowance") toward the cost of performing the Initial
Alterations. The Allowance may be used for the cost of preparing design and
construction documents and mechanical and electrical plans for the Initial
Alterations and for all hard costs incurred by Tenant in connection with the
Initial Alterations, including preliminary and final plans and specifications,
permits, plan check fees, engineering, and construction of the Initial
Alterations. The Allowance shall be paid to Tenant or, at Landlord's option, to
the order of the general contractor that performed the Initial Alterations,
within thirty (30) days following receipt by Landlord of (1) receipted bills
covering all labor and materials expended and used in the Initial Alterations;
(2) a sworn contractor's affidavit from the general contractor and a request to
disburse from Tenant containing an approval by Tenant of the work done; (3) full
and final waivers of lien; (4) as-built plans of the Initial Alterations; and
(5) the certification of Tenant’s general contractor that the Initial
Alterations have been installed in a good and workmanlike manner in accordance
with the approved plans, and in accordance with applicable laws, codes and
ordinances. The Allowance shall be disbursed in the amount reflected on the
receipted bills meeting the requirements above. Notwithstanding anything herein
to the contrary, Landlord shall not be obligated to disburse any portion of the
Allowance during the continuance of an uncured default under the Lease, and
Landlord's obligation to disburse shall only resume when and if such default is
cured.
 
3.0     In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance.
 
4.0     Tenant agrees to accept the Original Premises in its "as-is" condition
and configuration, it being agreed that Landlord shall not be required to
perform any work or, except as provided above with respect to the Allowance,
incur any costs in connection with the construction or demolition of any
improvements in the Original Premises.
 
5.0     This Exhibit A shall not be deemed applicable to any additional space
added to the Original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the Original Premises
or any additions to the Original Premises in the event of a renewal or extension
of the original Term of the Lease, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.
 